                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

KATE CONNOR DONNELLY,

               Plaintiff,

v.
                                                              Case No. 8:17-cv-981-T-24 AEP
NANCY BERRYHILL,
Acting Commissioner of Social
Security,

            Defendant.
____________________________/

                                            ORDER

       This cause comes before the Court for consideration of Plaintiff's motion for attorneys'

fees. (Doc. No. 26). This motion was considered by the United States Magistrate Judge,

pursuant to a specific order of referral. Magistrate Judge Porcelli has filed his report

recommending that the motion be granted. (Doc. No. 27). All parties were furnished copies of

the Report and Recommendation and were afforded the opportunity to file objections pursuant to

28 U.S.C. § 636(b)(1). No objections were filed.

       Upon consideration of the Report and Recommendation and upon this Court's

independent examination of the file, it is now ORDERED AND ADJUDGED that:

       (1)     The Magistrate Judge's Report and Recommendation (Doc. No. 27) is adopted and

               incorporated by reference in this Order of the Court.

       (2)     Plaintiff's motion for attorneys' fees (Doc. No. 26) is GRANTED.

       (3)     Plaintiff is awarded attorneys' fees in the amount of $7,530.55 and costs in the

               amount of $40.
      DONE AND ORDERED at Tampa, Florida, this 3rd day of January, 2019.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                         2
